330 S.W.3d 606 (2011)
Morris SALTER and Judy Salter, Respondents,
v.
Louis EAGAN, d/b/a Eagan's Quality Furniture, Inc., and Katelin's Fine Furniture, Appellant.
No. WD 71916.
Missouri Court of Appeals, Western District.
February 1, 2011.
Louis Eagan, Richmond, MO, Appellant, pro se.
Mark A. Goodwin, Richmond, MO, for Respondents.
Before Division I: MARK D. PFEIFFER, Presiding Judge, and THOMAS H. NEWTON and ALOK AHUJA, Judges.

Order
PER CURIAM:
Louis Eagan, d/b/a Eagan's Quality Furniture, Inc., and Katelin's Fine Furnishings, appeals from a dismissal of his untimely filed application for trial de novo before the Circuit Court of Ray County. Because the deadline for filing an application for trial de novo from an adverse *607 small claims ruling is absolute, the Ray County Circuit Court did not err in dismissing Eagan's untimely application, and we affirm in this per curiam order. We have provided the parties a legal memorandum explaining our ruling today. Rule 84.16(b).